Citation Nr: 0930885	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  09-13 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from December 1942 to October 
1945, and participated in the Battle of the Bulge (Rhineland, 
Ardennes, Central Europe) with a primary military 
occupational specialty (MOS) as ambulance driver.  He was 
born in 1920.  His death certificate reflects that he died on 
August [redacted], 2007.  The appellant claims survivor's benefits as 
his widow.

Service connection was in effect for posttraumatic stress 
disorder (PTSD) from the date of the Veteran's claim 
therefor, i.e., July 17, 1998; with a rating of 30 percent 
from then until January 4, 2002, when a 50 percent rating was 
assigned until January 22, 2004, from which date a 100 
percent rating was assigned. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Issue #1 is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDINGS OF FACT

1.  Service connection was in effect for posttraumatic stress 
disorder (PTSD) from July 17, 1998; with a rating of 100 
percent in effect from January 2004. 

2.  A 100 percent rating was assigned for PTSD for less than 
a 4-year period prior to the Veteran's death in August 2007.

3  The Veteran had World War II service; he was not a 
prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  She was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She has submitted additional data, and has 
indicated that she has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and her representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim); Huff v. Nicholson, 21 Vet. 
App., 342 (2007) (including the requirements to support a 
claim for DIC). 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal on issue #2, no useful purpose 
would be served in remanding this matter for yet more 
development as this would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Legal Criteria, Factual Background, and Analysis

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation in 
the same manner as if the Veteran's death were service-
connected, under certain specific conditions.  VA shall pay 
DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a 
Veteran who has died not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
entitled to receive compensation for a service-connected 
disability rated totally disabling, provided that (1) the 
disability was continuously rated totally disabling for a 
period of at least 10 consecutive years immediately preceding 
death; (2) the disability was continuously rated totally 
disabling since the Veteran's release from active duty and 
for a period of at least five years immediately preceding 
death, or the Veteran would have been entitled to receive 
such compensation but for clear and unmistakable error (CUE) 
in previous final decisions; or (3) the Veteran was a former 
POW who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22(a).

The Board notes that, for several years, there was a legal 
controversy over the interpretation and applicability of 
section 1318.  In Wingo v. West, 11 Vet. App. 307 (1998), the 
Court of Appeals for Veterans Claims interpreted 38 C.F.R. § 
3.22(a) as permitting a DIC award in a case where the Veteran 
in a claim had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it was 
determined that the Veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if the Veteran had applied for compensation during his 
or her lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section 1318(b) basis 
recognized in the aforementioned case law.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  Thus, the Wingo precedent has been 
rendered ineffective.  The revision reflects VA's conclusion 
that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in 
cases where the Veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would have 
established such a right if not for CUE in a previous rating 
decision.

Prolonged litigation ensued, and included a stay of 
proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22.  See Hix v. West, 12 Vet. App. 138, 141 
(1999), aff'd sub nom. Hix v. Gober, 225 F.3rd. 1277 (Fed. 
Cir. 2000) holding that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (Veteran is required to have 
been rated totally disabled for a continuous period of eight 
years prior to death) the implementing regulation, 38 C.F.R. 
§ 20.1106, permitted "hypothetical entitlement."

However, in National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit concluded that the 
revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 
20.1106, which interpreted a virtually identical Veterans 
benefit statute, 38 U.S.C.A. § 1311(a)(2), and that VA had 
failed to explain its rationale for interpreting these 
virtually identical statutes (sections 1311 and 1318) in 
conflicting ways.  The Federal Circuit directed VA to stay 
all proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22, pending the conclusion of expedited 
rulemaking.  On April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there may be no "hypothetical" 
determinations as to whether a deceased Veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-17 (now codified at 38 C.F.R. § 20.1106 (2007).

Then, the Federal Circuit, in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 314 F. 
3d 1373 (Fed. Cir. 2003) (NOVA II), found that VA had 
determined that the two statutes at issue should be similarly 
interpreted, and had amended 38 C.F.R. § 20.1106 to provide 
that claims under section 1311(a)(2), like claims under 
section 1318, will be decided taking into account prior 
determinations issued during the Veteran's lifetime.  The 
Federal Circuit held that VA could properly construe the 
language of 1311(a)(2) and 1318 to bar "hypothetical 
entitlement" claims.  See also 38 U.S.C.A. §§ 1311(a) and 
1318 (2007).  Subsequently, the Board's stay was lifted for 
all claims for benefits under 38 U.S.C.A. § 1318 where the 
decision would have required a hypothetical determination as 
to eligibility.

The Board notes that the RO received the appellant's claim 
for DIC benefits soon after the Veteran's death in 1997, and 
that some of the above described evolution of analysis for 38 
U.S.C.A. § 1318 claims occurred about the time of the 
pendency of her claim.  As discussed above, the Federal 
Circuit has found that VA's action in amending the 
regulations in question was interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
and confirmed VA's earlier interpretation of the statute, 
which was to bar "hypothetical entitlement" claims.  See 
NOVA I, 260 F.3d at 1376-77.  In addition, the Federal 
Circuit found that VA was not bound by the prior Court 
decisions, which had construed 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22 in a way antithetical to the agency's 
interpretation, and was free to challenge them, to include 
through the route of rulemaking.  Id. at 1374.

Thus, to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of a 
material type which altered the appellant's rights, but 
rather they clarified those rights.  Moreover, although the 
Veteran had been in receipt of a total schedular disability 
evaluation when he died, that rating had been in effect for 
fewer than 4 years, nowhere near the required 10 years prior 
to his death.  Thus, the application of either version of 38 
C.F.R. § 3.22(a) would result in the same outcome, and 
therefore the appellant is not prejudiced by our deciding the 
case at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


The Board has considered whether the Veteran was "entitled 
to receive" compensation for a service-connected disability 
rated totally disabling for a continuous period of at least 
10 years immediate preceding his death.  See 38 C.F.R. § 
3.22(b).  In fact, she has discussed the fact that her 
husband had seemingly filed a VA claim of some sort at the 
time of his service separation, although it has been recently 
confirmed that no such claim is of record.  Moreover, she 
argues that he would have filed a claim earlier, and should 
have been paid at the higher rate from separation, had he but 
known.  Unfortunately, this does not change the factual 
situation, namely that he did not file for benefits until 
1998, and the grant of those benefits was from the date of 
his claim.  Although the appellant has perhaps implied a 
claim that he should have had a 100 percent rate for 10 years 
prior to his death, it must be noted that even if he had been 
receiving that amount from the date of his claim, it would 
still not have been a total of 10 years as required by 
statute for DIC benefits under section 1318.  And, in any 
event, she has not provided evidence with regard to either 
element of that claim.  In point of fact, the appellant has 
not provided, and there is no additional information of 
record, to support such a theory on any premise.  

Given the foregoing, the Board also finds it is clear the 
Veteran did not have any service-connected disabilities rated 
totally disabling ever since his release from active duty in 
1945, and was not a former POW.  Moreover, none of the 
circumstances specified in 38 C.F.R. § 3.22(b) under which he 
might have been entitled to receive a total compensation 
rating is shown to be applicable in this case.

The Board expresses its high regard for the Veteran's 
significant contribution to the war effort in World War II, 
and we appreciate the statements made by the appellant and 
her son in support of her claim and appeal.  In the present 
matter, however, we are constrained to follow the provisions 
of law governing the issue before us.  The Court has held 
that, when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated 

because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the law is dispositive of the issue as 
to this matter, the reasonable-doubt/benefit-of-the-doubt 
doctrine is not for application, and the appeal as to service 
connection for the cause of the Veteran's death must be 
denied.


ORDER

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

As to Issue #1, under 38 U.S.C.A. § 1110, a Veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Service connection may 
also be granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post- service year.  38 C.F.R. §§ 3.307, 
3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability. 38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In order for service connection for the cause of a Veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability (or 
treatment therefor) was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, either singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed 
so substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).




When it is determined that a Veteran's death was service 
connected, his surviving spouse is generally entitled to 
dependency and indemnity compensation.  See 38 U.S.C.A. §§ 
101, 1310.

The clinical record now available reflects the Veteran's care 
by a private care-giver prior to his death (and, for that 
matter, for some time apparently prior to his claim for VA 
benefits in 1998), and additional VA care thereafter.  In 
both cases, he is shown to have been prescribed varying doses 
of medications for his psychiatric disabilities including but 
not limited to Librium. 

The death certificate reflects that the Veteran died on 
August [redacted], 2007, due to sepsis, with the duration of that 
condition indicated as "days"; due to pneumonia, also with 
a duration of "days"; due to non-Hodgkin's lymphoma, with a 
duration of "years".  He had purportedly been in a health 
care center for the period just prior to his death.  Records 
are not in the file from all of such care.  Other than the 
death certificate and some limited records, there is no 
clinical information in the file as to when he developed the 
lymphoma and/or whether, and if so to what extent, the 
lymphoma might have had contributions from his psychotropic 
medications. 

The appellant has submitted extensive internet materials with 
regard to the use and mandatory monitoring of Lithium, 
discussing a possible is risk of lymphatic disease.  It is 
argued that his medication was a significant contributory 
factor in his death.  However, there are incomplete records 
in the file, and no medical opinion with regard to such a 
possibility.  The limited available records do show that 
there were some changes made in the Veteran's Lithium dosage 
levels and instructions offered as to potential dangers, but 
the results of actual monitoring of his Lithium levels are 
not in the file.



In view of the foregoing, and in order to afford the 
Veteran's widow the benefit of a thorough and complete 
adjudication as to this issue, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Complete clinical records should 
be obtain from all private facilities 
wherein he received care, as well VA 
facilities, to include treatment for his 
psychiatric disability as well as the 
conditions which precipitated his death.

2.  The case should then be submitted for 
expert evaluation to determine when the 
Veteran developed non-Hodgkin's lymphoma 
and the nature and any potential causal 
relationship between the Veteran's death 
and his service-connected psychiatric 
disability, to include any 
treatment/medication he received for that 
condition, specifically Lithium therapy, 
and the impact it may have had on his 
lymphatic system.  

a.  Any reviewer should review the 
claims file, identify the medication(s) 
which the Veteran had been taking for 
his service-connected PTSD, and provide 
an opinion as to whether it is at least 
as likely as not (i.e., to at least a 
50/50 degree of probability) that his 
lymphoma either arose directly as a 
result of his military service, or 
developed after service as due to, the 
result of, or aggravated by his 
service-connected PTSD or any 
medication or other treatment for PTSD; 
or is such incurrence, causation, or 
aggravation unlikely (i.e., less than a 
50-50 degree of probability).  In this 
regard, please attempt to identify the 
date of onset of the lymphoma.

b.  If the reviewer finds that PTSD or 
medication taken for that condition 
aggravated the Veteran's lymphoma, the 
reviewer should describe the nature and 
extent of this aggravation, and discuss 
what portion of any secondary 
disability was due to the service-
connected PTSD/treatment and what 
portion was unrelated to the diabetes.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

d.  Note:  The term "aggravation" in 
the above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare- ups of 
symptoms which resolve with return to 
the baseline level of disability


3.  Once the above-requested development 
has been completed, readjudicate the 
appellant claim for service connection for 
the cause of the Veteran's death on all 
potential bases.  

If the decision remains adverse, provide 
her and her representative with an 
appropriate SSOC.   Then return the case 
to the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


